Title: To George Washington from John Didsbury, 29 January 1795
From: Didsbury, John
To: Washington, George


        
          Worthy Sir
          Plymouth Dock [England] Janry 29th 1795
        
        On my acquainting Mr Jay Envoy &c. from the United States of America with the great disapointments I have met with relating to a quota of Land which depended on Mr Thos Pleasants & Judge Mercers kindly offering five years ago to secure for me, Mr Jay after great attention to my Statement of the affair kindly answered thus—[“]There being nothing in this case wch brings it within the authority & instructions given me by the United States, I can neither do nor say any thing Officially—as a private Gentleman I would readily attend to your request & with great pleasure give you Information & advice, but Sir the fact is, that I have no other knowledge of the Lands in question nor of any transactions ralative to the subject, but what I derive from your

Statement, nor am I acquainted with any person mention’d in it except President Washington. Under these circumstances, the only Advice I can give you, as it is possible the Gentn you mention may be Dead is, to employ some person either living there or going from hence, in whom you have confidence to manage this business. Considering the circumstances which have attended that affair, & how interesting it is to you, I will with pleasure give your letters a place among my dispatches &c.”—In this dilemma not knowing who now to confide in out of so many Friends I formerly had in Virginia, I find myself under the necessity of venturing to take this Liberty to trouble you and solicit the Favor of your attention & assistance—not for myself only, but on account of the Widow of Major Van Braam, who, from what I have heard, I think you had some esteem for him. Presuming this prolonged affair may prove worthy your consideration—it is briefly this—Major Van Braam when at Rouville near Malsherbies, in a letter to you by the Marquis de la Fayette, requested some information concerning his quota of 9000 acres of Land in the 2d survey, near yours in the 1st survey in the same Grant of 200000 acres. On Judge Mercers knowing from this letter Major V:B.’s address, he drew a bill of Exchange on him dated (as we afterwards found) May the 12. 1786 for £67.17.6 with your certificate under it that Judge Mercer had paid you on Capt. V: Braams account Fees for obtaining Patents Surveying & Dividing this Grant of Land. This Bill, without any letter of advice, directed to Rouville when the Major had removed to Vannes en Bretagne occasion’d its being return’d Protested. At last coming to my knowledge I fortunately had preserved a letter from you, requiring 4£ pr 1000 Acres for obtaining &c. &c., and Capt. V.B.’s share amounting to 36£ for 9000 Acres, I also have Coll Geo: Mercers Reciept for my paying him 36£ to your order A Copy of this reciept I sent to Mr Pleasants that he might convince Judge Mercer of the mistake, who was so thoroughly satisfied & reconciled to it that He offered, if Mr Pleasants would allow him the expence of his Bills being return’d, He would then, on my sending Mr P. & him a power of Attorney & other attested copies of writings relating the business they would act for me—(Capt. V.B: having in 1775 for £100 I paid him convey’d these 9000 acres to me on my giving security to acct for 3000 of them) and secure this property—to which He added that, “notwithstanding the

change of Government & lapse of time Major Van Braams right could not be Invalidated, that it is good Land & as the Country becomes settled will prove valuable wch is not very distant, as the late settlements on the opposite side of the Ohio, will afford security on this side, where our land lays.[”]
        This agrees with the opinion you were pleased to give Mr P.’s of it, in Janry 1788. “The natural sittuation of it is exceedingly advantageous, for it is not only a part of the highest survey on the Ohio, (made under the proclamation of 1754) but it lays on the communication which is opened or opening under the authority & at the expence of this State, from Morgan Town (Harrison courthouse) to the Ohio.” Mr Pleasants having money due to me in hand, paid out of it some expences in this business, and wrote me that, “He would answer the payment of any other expence to secure this Land for me, and in Janry 91 wrote me that, He had agreed to pay Judge Mercer the expence of his Bills returned, tho’ not in strict Justice due to him, yet thought it better to allow it; especially as I by so doing have made him your Friend.” Relying on these friendly assurances & payments, I sent in June 1791, the powers of attorney & other attested copies of necessary writings they might want, but have not since had the expected satisfaction to hear thing more from either of them. On such suspension of interesting business to me, Mr Jay thinks it is not unlikely they are both Dead, which I sincerely hope will not prove the case. These unaccountable disapointments, when there was the utmost reason to think I was depending on firm and Eligible Friends to act for me, occasions this earnest & Respectful Application to you, and permit me, Worthy Sir to observe, as you have Thousends of Acres in the same Grant I presume to think it is more likely in your power to yeild me satisfaction in this affair, than if I could apply to any other person, so that in case of Mr Pleasants & Judge Mercers declining or Demise, if you will please to favor me with your Advice or appointment of a fit Person to manage this dormant business for me, it will Infinitely oblige me. The writings I sent to Mr Pleasants & Judge Mercer, was a joint power of Atty from V.B: & I, a copy of V.B.’s Lease & conveyance to me, & a power of Atty from me only, in case they thought it best to proceed in my name alone, all this was done by a respectable Attorney & witnessed by him & one of his Clerks, He also made two affidavits, one of their being

true Copies of my Deeds, the other confirming the powers of Attorney, before the Mayor of South Molton, Devon, who signed & set the Corporation seal to them.
        These writings in a parcel were sent in July 1791. directed to Mr Thos Pleasants junr Raleigh Jas River Virginia by the Friends Capt. Purcell, and a letter concerning them, by the Clermont Capt. Colly, and others since by the Packets. Should this minute Statement induce you to engage any to settle it, that may not recollect Capt. V.B:, it may be necessary to mention, least an objection should be made against him, as an Alien, or a British Officer. He suffered so much as an Hostage in Canada that ⟨mutilated⟩ in Virginia recommended him to Mr Pitt, who gave him a Cap⟨mutilated⟩ the 60th Regt, so that the Americans were the means of his be⟨mutilated⟩itish army, & tho’ he was so, he never was engaged against America for on succeeding to a Majority at St Augustine, he sold out and came to England before the engagement at the Savannah, since that time, he did not permanently settle any where, but might be deem’d a Sojourner in England & France, no other Country could claim him as a naturalized subject but America, where the only Landed property he had acquired by hard service lays, and had not the troubles then in the Country & unsettled state of it, prevented him, he might have lived there and enjoyed this now dormant property. for which I earnestly entreat the Favor of your Excellency, to promote any means you may judge necessary, to expedite and secure this property for the Widow Van Braam and I, which will infinitely Obligate Worthy Sir with all due Respect Your most Obedient Humble Servant
        
          Jno. Didsbury
        
      